Title: To James Madison from Charles Thomson, 4 February 1809
From: Thomson, Charles
To: Madison, James



Dear Sir
Feby. 4. 1809

I received your favour of the 22d. of Decr. and thank you for the copy of the documents which you were so kind as to send me
I had such a share in the struggle for the independence of our country that I cannot be indifferent to its preservation.  We have insidious, and dangerous enemies to guard against both foreign & domestic.  However I hope the same kind over-ruling Providence which conducted us through the arduous struggle will still continue to preserve.  To his special guidance I most sincerely commend you.  I herewith send you the 3d. vol of my translation with the ground plot of Ezechiels temple drawn on a Scale of 40 cubits to an inch as from a Surveyors field book so that I think it is correct.  The 4th. & last vol the N T is in great forwardness
That health and happiness may attend you is the sincere wish of yr. obd and affectionate St.

C T.

